Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner was unable to locate or render obvious:
In regards to claim 1, wherein the adhesive layer extends as a continuous layer that is in contact with a top surface of the second insulating layer and also with the top surface of the first inorganic insulating layer where it is exposed by the space.
In regards to claim 2, a plurality of crack stoppers disposed in the non-display area of the display panel and configured by patterning at least one of the plurality of insulating layers; an adhesive layer filling a space between the plurality of crack stoppers from which the insulating layers are removed, the adhesive layer being disposed between the display panel and the touch panel; a touch insulating layer; an interlayer insulating layer on the bridge electrode; an inorganic insulating layer on the first touch electrode and the second touch electrode; and a planarization layer on the inorganic insulating layer.
In regards to claim 21, wherein the adhesive layer includes a first portion corresponding to the non-folding area and a second portion corresponding to the folding area and wherein at least some of the second portion has a smaller Young’s modulus value than the first portion.
In regards to claim 24, wherein the adhesive layer includes a first portion corresponding to the non-folding area and a second portion corresponding to the folding area, and wherein at least some of the second portion has a smaller Young’s modulus value than the first portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694